The petition filed on behalf of Earnest Fenstermacher alleges in substance that he is illegally restrained of his liberty, and unlawfully imprisoned in the county jail of Caddo county by A.J. Blankenship, sheriff of said county, by virtue of a warrant issued by the Governor of Oklahoma, based upon a requisition from the Governor of South Dakota. That the requisition aforesaid charges petitioner with having broken his parole in the state of South Dakota. That said petitioner was, as he was held to believe by the authorities of South Dakota, paroled without conditions. That at the time of the issuance of said extradition warrant the parole aforesaid had never been revoked. On the filing of the petition the writ issued. The respondent answered as commanded by the writ. Upon the hearing had, the writ was discharged and the petitioner remanded to the custody of the sheriff of Caddo county to be delivered to the extradition agent of South Dakota.